DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.  This interpretation applies to all subsequent claims that recite the language ‘configured to’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 2019/0331719), hereinafter Cummings, in view of Kildal (US 7,286,961), hereinafter Kildal.

Regarding claim 1 Cummings discloses a test chamber (Fig. 1, at 102 – reproduced below), a device under test (Fig. 1, at 124), measurement equipment (Fig. 1, at 108) for performing at least one 
Cummings does not disclose wherein the test chamber comprises a window.
Kildal discloses wherein the test chamber comprises a window (Fig. 2, at 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna test chamber disclosed by Cummings in accordance with the teaching of Kildal regarding windows for antenna test chambers in order to allow visual inspection through the window (column 10, lines 60-62).
	


    PNG
    media_image1.png
    547
    883
    media_image1.png
    Greyscale


Regarding claim 2 Cummings further discloses the over-the air test system according to claim 1, wherein the device under test comprises at least one antenna under test (paragraph 0012 at “antennas”). 

Regarding claim 3 Cummings further discloses the over-the air test system according to claim 3, wherein the measurement equipment comprises at least one signal generating unit (Fig. 1, at 108; paragraph 0017 “radio”). 

Regarding claim 5 Cummings further discloses the over-the air test system according to claim 1, wherein the signaling unit is further configured to indicate the status of the at least one measurement in an audio and/or visual manner (paragraph 0023). 



Regarding claim 7 Cummings further discloses the over-the air test system according to claim 1, wherein the signaling unit is further configured to display a color for the purpose of signaling that the measurement is running (paragraph 0023). 

Regarding claim 11 Cummings further discloses the over-the air test system according to claim 1, wherein the test chamber is an anechoic chamber (paragraph 0017 “may include an anechoic chamber”). 

Regarding claim 13 Cummings further discloses the over-the air test system according to claim 1, wherein the measurement equipment comprises at least one of an oscilloscope, a network analyzer, a receiver (paragraph 0043), a scanner, a spectrum analyzer, a plane wave converter, or any combination thereof. 

Regarding claim 15 Cummings further discloses the over-the air test system according to claim 3, wherein the signaling unit is attached to the at least one signal generating unit (e.g., Fig. 1, at 120 is connected to 108). 

Regarding claim 17 Cummings discloses an over-the-air test method comprising the steps of: performing at least one wireless measurement (e.g., Fig. 5, at 506) with respect to a device under test 
Cummings does not disclose wherein the test chamber comprises a window.
Kildal discloses wherein the test chamber comprises a window (Fig. 2, at 12).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna test chamber disclosed by Cummings in accordance with the teaching of Kildal regarding windows for antenna test chambers in order to allow visual inspection through the window (column 10, lines 60-62)
 	 
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins in view of Kildal as applied to claim 3 above, and further in view of DaSilva (US 2019/0356397), hereinafter DaSilva.

Regarding claim 4 Cummings does not explicitly disclose the over-the air test system according to claim 3, wherein the at least one signal generating unit comprises at least one measurement antenna. 
DaSilva discloses wherein the at least one signal generating unit (Fig. 24, at 2310) comprises at least one measurement antenna (e.g., Fig. 23, at 2306).


Regarding claim 16 Cummings as modified further discloses the over-the air test system according to claim 4, wherein the signaling unit (Fig. 1, at 120) is attached to the at least one measurement unit (Fig. 1, at 108).
Cummings does not explicitly disclose a measurement antenna.
DaSilva discloses a measurement antenna (e.g., Fig. 23, at 2306).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the over-the-air test system disclosed by Cummings in accordance with the teaching of DaSilva regarding measurement antennas for over-the-air test system in order to transmit and/or receive data and/or control signals to/from the DUT, e.g., in addition to performing testing measurements (DeSilva, paragraph 0106).

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Kildal as applied to claim 1 above, and further in view of Liu (US 2015/0042287), hereinafter Liu.

 Regarding claim 8 Cummings does not disclose the over-the-air test system according to claim 1, wherein the signaling unit is further configured to display a color for the purpose of measuring high power with at least one attenuator. 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the over-the-air test system disclosed by Cummings in accordance with the teaching of Liu regarding LED status indicators in order to provide an externally detectable signal indicating the status of the device (Liu, paragraph 0034).

Regarding claim 9 Cummings does not disclose the over-the-air test system according to claim 1, wherein the signaling unit is further configured to display a color for the purpose of measuring especially low power without an attenuator. 
Liu discloses wherein the signaling unit is further configured to display a color (paragraph 0034) for the purpose of measuring especially low power without an attenuator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the over-the-air test system disclosed by Cummings in accordance with the teaching of Liu regarding LED status indicators in order to provide an externally detectable signal indicating the status of the device (Liu, paragraph 0034).

Regarding claim 10 Cummings does not disclose the over-the-air test system according to claim 1, wherein the signaling unit is further configured to display a color for the purpose of measuring with at least one amplifier. 
Liu discloses wherein the signaling unit is further configured to display a color (paragraph 0034) for the purpose of measuring with at least one amplifier. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the over-the-air test system disclosed by Cummings in accordance with the 

Regarding claim 12 Cummings does not disclose the over-the-air test system according to claim 1, wherein the signaling unit comprises a light bulb with different colors, or wherein the signaling unit comprises a LED light strip with different colors. 
Liu discloses wherein the signaling unit comprises a light bulb with different colors (paragraph 0034), or wherein the signaling unit comprises a LED light strip with different colors. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the over-the-air test system disclosed by Cummings in accordance with the teaching of Liu regarding LED status indicators in order to provide an externally detectable signal indicating the status of the device (Liu, paragraph 0034).	

Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive.  The Examiner interprets the term “attached” using the broadest reasonable interpretation.  Merriam-Webster Dictionary defines attached as “connected or joined to something”.  https://www.merriam-webster.com/dictionary/attached.  Dictionary.com defines attached as 1) joined; connected; bound.
Or 2) having a wall in common with another building (opposed to detached) https://www.dictionary.com/browse/attached
Cummings teaches wherein the signaling unit is attached to the measurement equipment (see Fig. 1, at 120 is attached to 108).  108 is connected to or attached to 120.  In Fig. 1, 108 can be thought of as being connected or sharing the same wall as 120.  Without having reviewed the novelty – the directly attached to the measurement equipment” would appear to overcome the Cummings reference.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pauly (US 2016/0359573) discloses wherein the signaling unit is attached to the measurement equipment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/DAVID E LOTTER/Examiner, Art Unit 2845